KELLEY, Judge,
dissenting.
I respectfully dissent.
The essential issue in this case is not whether a three-month suspension of a motor vehicle registration by DOT was proper, but whether DOT’s appeal to this court was timely. DOT admittedly filed its appeal more than thirty days from the date the order was entered by the court. DOT argues that the Prothonotary’s failure to give notice pursuant to Pa.R.C.P. 236 prevented the toll of the thirty-day appeal period and, as a result, its appeal was timely.1
What I find disconcerting is the fact that DOT had notice of the trial court’s decision. The trial court rendered its decision orally from the bench in the presence of DOT’S counsel on May 5,1997. The order was then entered on the docket on May 7,1997. DOT was well aware that the trial court was granting claimant’s appeal nunc pro tunc and rescinding the suspension of her vehicle registration. Under such circumstances, I believe DOT should have periodically examined the docket to determine if an order was filed. However, rather than examining the docket entries, DOT chose to wait until thirty days after the court rendered its decision to determine if in fact the order was filed.
DOT should not be permitted to hide behind the rules of civil procedure where it could have easily filed a timely appeal by simply examining the docket. I, therefore, conclude that this court was without jurisdiction to hear DOT’s untimely appeal.

. Although the docket entry of the trial court does not state that notice of the order was mailed to the parties, the only evidence presented that DOT did not receive notice is the assertion made by DOT’s counsel.